E. BRYAN WILSON
Acting United States Attorney

JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               No. 3:21-cr-00087-SLG-MMS

                     Plaintiff,         COUNTS 1 and 3:
                                        DISTRIBUTION OF A CONTROLLED
       vs.                              SUBSTANCE
                                          Vio. of 21 U.S.C. § 841(a)(1), (b)(1)(A),
KIRK GRABLE, a/k/a “Brooklyn,”          (B)
                     Defendant.         COUNTS 2, 4, and 6:
                                        POSSESSION OF A FIREARM IN
                                        FURTHERANCE OF DRUG
                                        TRAFFICKING CRIME
                                          Vio. of 18 U.S.C. § 924(c)(1)(A)(i)

                                        COUNT 5:
                                        POSSESSION OF CONTROLLED
                                        SUBSTANCES WITH INTENT TO
                                        DISTRIBUTE
                                          Vio. of 21 U.S.C. § 841(a)(1), (b)(1)(A)
                                        and (B)




     Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 1 of 6
                                                 COUNT 7:
                                                 FELON IN POSSESSION OF A
                                                 FIREARM
                                                   Vio. of 18 U.S.C. §§ 922(g)(1) and
                                                 924(a)(2)

                                                 CRIMINAL FORFEITURE
                                                 ALLEGATION 1
                                                  21 U.S.C. § 853(a)(1) and (2),
                                                 28 U.S.C. § 2461(c)

                                                 CRIMINAL FORFEITURE
                                                 ALLEGATION 2
                                                   18 U.S.C. § 924(d), 28 U.S.C. §
                                                 2461(c)


                                  INDICTMENT

      The Grand Jury charges that:

                                        COUNT 1

      On or about June 1, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly and intentionally distributed a controlled

substance, to wit: 5 grams or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

                                        COUNT 2

      On or about June 1, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly possessed a firearm in furtherance of the drug

trafficking crime charged in Count 1.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).




                                        Page 2 of 6
      Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 2 of 6
                                        COUNT 3

      On or about June 9, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly and intentionally distributed a controlled

substance, to wit: 50 grams or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).

                                        COUNT 4

      On or about June 9, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly possessed a firearm in furtherance of the drug

trafficking crime charged in Count 3.

                                        COUNT 5

      On or about August 25, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly and intentionally possessed a controlled substance

with intent to distribute, to wit: 50 grams or more of pure methamphetamine and 100 grams

or more of a mixture and substances containing a detectible amount of heroin.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and (B).

                                        COUNT 6

      On or about August 25, 2021, within the District of Alaska, the defendant, KIRK

GRABLE, a/k/a “Brooklyn,” knowingly possessed a firearm in furtherance of the drug

trafficking crime charged in Count 5.

//

//



                                        Page 3 of 6
      Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 3 of 6
                                         COUNT 7

       Beginning on or about June 9, 2021, and continuing until at least August 25, 2021,

within the District of Alaska, the defendant, KIRK GRABLE, knowing that he had

previously been convicted of a crime punishable by imprisonment for a term exceeding

one year, did knowingly possess, in and affecting interstate commerce, firearms, to wit: a

Glock 10mm semi-automatic pistol and associated ammunition.

                                     Prior Convictions

   Conviction Date            Offense                 Court               Case Number
    July 13, 2005       Felon in Possession     U.S. District Court,   3:01-cr-00128-JWS
                            of Firearms         District of Alaska
    July 13, 2005         Possession of a       U.S. District Court,   3:01-cr-00128-JWS
                           Machinegun           District of Alaska

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                     CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Count 5 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 21 U.S.C.

§ 853(a)(1) and (2) and 28 U.S.C. § 2461(c).

       Upon conviction for the offense in violation of 21 U.S.C. § 841 set forth in Count 5

of this Indictment, the defendant, KIRK GRABLE, shall forfeit to the United States any

property constituting or derived from, and any proceeds obtained, directly or indirectly, as

the result of such offenses, and any property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of the offenses, including but not limited to:

approximately $21,406 in U.S. currency seized on August 25, 2021.


                                         Page 4 of 6
      Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 4 of 6
      All pursuant to 21 U.S.C. § 853(a)(1) and (2), 28 U.S.C. § 2461(c), and Rule 32.2(a)

of the Federal Rules of Criminal Procedure.

                    CRIMINAL FORFEITURE ALLEGATION 2

      The allegations contained in Counts 2, 4, and 6 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      Upon conviction for the offenses in violation of 18 U.S.C. §§ 922(g)(1) and

924(c)(1)(A)(i) set forth in Counts 2, 4, or 6 of this Indictment, the defendant, KIRK

GRABLE, shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c) any firearms and ammunition used in knowing violation of the offense, including

but not limited to: a Glock 10mm semiautomatic pistol, serial number CDH536US, and

associated ammunition.

//

//

//

//

//

//

//

//

//


                                      Page 5 of 6
      Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 5 of 6
      All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON




s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America




s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America




DATE: September 21, 2021




                                       Page 6 of 6
     Case 3:21-cr-00087-SLG-MMS Document 21 Filed 09/22/21 Page 6 of 6
